NOTICE OF ALLOWANCE
This is responsive to the amendment filed on May 16, 2022. Claims 1-16 are pending. The indefiniteness rejection of claim 10 is withdrawn due to the amendment.

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art first to modify the number and location of the flow modifying element of Whitehouse, and further arrange the modified sleeve structure such both the ends of the sleeve and both flow modifying elements are arranged in the chordwise direction, especially given that Anwar discloses the airflow modifying elements at the ends of a slat, not a sleeve at a joint. Although, it is known to provide flow modifying elements (ex. Einsberg, US Patent 8,777,580, see stall fence 28, Fig. 10) in the chordwise direction, there is insufficient direction to further establish that the modified sleeve ends and flow modifying elements would be aligned in the chordwise direction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
6/9/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745